DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 19 September 2022. Examiner acknowledges the amendments to claims 1 and 20. Claims 1-2, 4-21, and 23-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 both recite the limitation “by horizontal movement of the at least one element in its entirety” (lines 13-14 in claim 1, lines 13-14 in claim 20), wherein the recitation of “its” is unclear as it is unclear what “its” it referring to. For examination purposes, examiner has interpreted “its” to refer to “the at least one element”, wherein the entirety of the at least one element moves horizontally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 9-10, 17-21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhou (CN-104102236-A, previously presented) in view of Ha (US-8458930-B2).

Regarding claim 1, Zhou teaches 
A robotic shoe, comprising: 
at least one sensor whose output provides information regarding the gait of a wearer of the shoe (the base plate with one end contacting the ground is provided with a pressure sensor 3351 (Translated Zhou, Paragraph [0062], Figure 8)); 
a control system adapted to receive output signals from the at least one sensor, and to process the signals in real time to provide a dynamic representation of the wearer's walking pattern (the pressure sensor 3351 is used to acquire the pressure signal to the controller 4 for processing the pressure signal (Paragraph [0062]); by signal processing, a feature value extracting and pattern recognition, pose state judging out of human body (Paragraph [0077]); At the same time, the position sensor in the control system for detecting location information of human body motion moment (Paragraph [0038])), and 
at least one element mounted on the sole of the shoe, providing ground contact for the shoe (adjusting mechanism of rehabilitation shoe mainly fast adjusting posture of the sole plate by mechanical transmission means (Paragraph [0063])), the at least one element being controlled to move according to output signals received from the control system, such that the forces acting on the wearer's foot and lower limb can be adjusted in real time according to the wearer's walking pattern (rehabilitation of the shoe by the controller according to the position state of the sole use of pressure sensor detects, controls driving states of the motor adjusting mechanism (Paragraph [0064]); by signal processing, a feature value extracting and pattern recognition, pose state judging out of human body and quickly sends control signal to the drive module, a drive motor so as to drive the adjusting mechanism of rehabilitation shoe quickly adjusts the posture of the sole plate, which effectively prevents people from tumbling (Paragraph [0077]); At the same time, the position sensor in the control system for detecting location information of human body motion moment (Paragraph [0038])).

However, Zhou fails to explicitly disclose the at least one element being controlled to move horizontally relative to the ground and within the shoe, within a horizontal two-dimensional plane of the sole, wherein the forces acting on the wearer’s foot and lower limb can be adjusted by horizontal movement of the at least one element in its entirety. Ha discloses a system for adjusting the forces acting on the wearer’s foot and lower limb using at least one element mounted on a sole of a shoe (Ha, Figure 1), wherein Ha discloses the at least one element being controlled to move horizontally relative to the ground and within the shoe(the arch member 20 can shift within the first shift groove 11 along the first screw bar 13 (Ha, Col 5, lines 39-40)), within a horizontal two-dimensional plane of the sole (Ha, Figure 3, wherein as seen in Figure 3 the arch member 20, taken to read on the at least one element, moves within a horizontal two-dimensional plane of the sole), wherein the forces acting on the wearer’s foot and lower limb can be adjusted by horizontal movement of the at least one element in its entirety (the arch member is shifted so as to determine the center point of a pressure region according to the shape of the user's foot, specifically, the position of the arch, and then the position of the arch member is gradually shifted and fixed at the position corresponding to the center point, so that shock transferred to the arch of the user's foot can be efficiently absorbed (Ha, Col 4, lines 45-51)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in order to incorporate the at least one element being controlled to move horizontally relative to the ground and within the shoe, within a horizontal two-dimensional plane of the sole, wherein the forces acting on the wearer’s foot and lower limb can be adjusted by horizontal movement of the at least one element in its entirety as taught by Ha in order to incorporate forward and backward movement of the least one element so as to better absorb shock transferred to the arch of the user's foot (Ha, Col 4, lines 45-51).

Regarding claim 2, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, wherein the at least one sensor is a plurality of pressure sensors mounted in a composite insole over the area of the sole, the sensors being configured to measure the pressure distribution pattern when the shoe is in contact with the ground (As shown in FIG. 2, the adjustment mechanism 3 and the controller 4 is set in the shoe sole 2, the shoe plate 2 is provided with three are used for matching with the adjusting mechanism 3 of the first through hole 21. It can be understood that, for clearly displaying the connection relationship of each component in FIG. 2, shoe bottom plate front end of two of the adjusting mechanism 3 of the structure not shown in figure (Zhou, Paragraph [0055], Figures 1, 2, 8); Wherein 3 adjustment mechanisms (as seen in figure 1), each containing a pressure sensor reads on a plurality of pressure sensors (see figure 8 for pressure sensor location on each adjustment mechanism)).

Regarding claim 4, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, wherein the at least one sensor is an inertial measurement unit, adapted to be carried by the wearer of the shoe in a location which enables measurement of the motion in the pelvic or other lower body region of the wearer (six-axis angular acceleration sensor 102, arranged at the waist part for obtaining an acceleration signal (Zhou, Paragraph [0069])).

Regarding claim 6, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, wherein at least one element is controlled to move with at least one degree of freedom (wherein the up and down movement of the adjustment mechanisms of Zhou reads on at least one degree of freedom (Zhou, Paragraph [0064])).

However, Zhou fails to explicitly disclose that the wherein at least one element is controlled to move with at least two degrees of freedom. Ha discloses an arch member that is configurable so as to move forwards and backwards on the horizontal plane. (wherein, the individual arch member of Zhou in view of Ha (Ha, arch member 20) being configurable so as to move forwards and backwards on the horizontal plane, while the other two adjustment mechanisms of Zhou are stationary, reads on at least two degrees of freedom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou so as to incorporate at least one element is controlled to move with at least two degrees of freedom as taught by Ha so as to better absorb shock transferred to the arch of the user's foot (Ha, Col 4, lines 45-51) 

Regarding claim 7, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, wherein the at least one element is two physical elements, mounted in fore and aft locations of the sole (Wherein the adjustment mechanisms being positioned as shown in Figures 1-2 reads on fore and aft locations of Zhou).

Regarding claim 9, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, further comprising electro-mechanical actuators for moving the elements (the control system of the rehabilitation shoes will quickly sends out control command, so as to quickly adjust the shoe bottom plate through the adjusting mechanism (Zhou, Paragraph [0038]); the transmission structure comprises a screw rod, a worm wheel, a worm, a motor and a movable bracket, the screw lower end connected with the fixing plate, the screw rod is fixedly connected with the worm wheel, the worm wheel is correspondingly connected with said fixed shell; the worm is engaged with the worm wheel, the motor connected to one end of the worm (Zhou, Paragraph [0014])).

Regarding claim 10, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, wherein at least one degree of freedom of motion is provided by fore and aft motion of an element (wherein the entire rehabilitation shoe of Zhou is physically capable of being moved forwards and backwards, reading on fore and aft motion of the element comprised within the shoe), and another degree of freedom of motion is provided by rotation of an element around a pivot axis offset from the center of rotation of that element (wherein the entire shoe of Zhou is physically capable of being rotated about a pivot axis offset from the center of rotation of one of the elements, reading on rotation of an element comprised within the shoe).

Regarding claim 17, Zhou in view of Ha teaches 
A robotic shoe according to claim 1 in which at least some of the elements are convex shaped (the fixed case 32 is an inverted U type structure (Zhou, Paragraph [0058], Figure 7); the arch member 20 includes…a convex part 21 having an arch shape (Ha, Col 5, lines 31-34, Figure 3)).

Regarding claim 18, Zhou in view of Ha teaches 
A robotic shoe according to claim 1 in which at least some of the elements are biomechanical (the control system of the rehabilitation shoes will quickly sends out control command, so as to quickly adjust the shoe bottom plate through the adjusting mechanism (Zhou, Paragraph [0038]), wherein the adjustment mechanism of Zhou causing movement of the foot is considered to read on being biomechanical).

Regarding claim 19, Zhou in view of Ha teaches 
A robotic shoe according to claim 1 in which at least some of the elements move with three degrees of freedom (Wherein the individual adjustment mechanisms being configurable so as to move vertically and rotatably about the vertical axis (pitch and roll) as defined by the reference (Zhou, Paragraph [0063]) by adjusting one adjustment mechanism, while the other two adjustment mechanisms are stationary, reads on at least three degrees of freedom).

Regarding claim 20, Zhou teaches 
A method of treating gait disorders in a subject, comprising the steps of: 
(a) measuring signals generated by at least one sensor which provides information regarding a subject's ambulation or standing pose (Zhou, Paragraph [0062], Figure 8; Paragraph [0077]); 
(b) inputting measured signal data to a controller, adapted to calculate current gait parameters from pressure signal data (Paragraphs [0062], [0077]); 
(c) using a predetermined algorithm to determine the change in ground reaction forces required in at least one foot of the subject, to improve the gait parameters (Paragraph [0064]); 
(d) moving at least one element within a robotic shoe, in accordance with a required change in ground reaction forces (Paragraph [0063]); and 
(e) repeating steps (a) to (d) to providing dynamic real-time feedback to improve a subject's gait (Paragraph [0076]).

However, Zhou fails to explicitly disclose the at least one element being controlled to move horizontally relative to the ground and within the shoe, within a horizontal two-dimensional plane of the sole, wherein the forces acting on the wearer’s foot and lower limb can be adjusted by horizontal movement of the at least one element in its entirety. Ha discloses a system for adjusting the forces acting on the wearer’s foot and lower limb using at least one element mounted on a sole of a shoe (Ha, Figure 1), wherein Ha discloses the at least one element being controlled to move horizontally relative to the ground and within the shoe(the arch member 20 can shift within the first shift groove 11 along the first screw bar 13 (Ha, Col 5, lines 39-40)), within a horizontal two-dimensional plane of the sole (Ha, Figure 3, wherein as seen in Figure 3 the arch member 20, taken to read on the at least one element, moves within a horizontal two-dimensional plane of the sole), wherein the forces acting on the wearer’s foot and lower limb can be adjusted by horizontal movement of the at least one element in its entirety (the arch member is shifted so as to determine the center point of a pressure region according to the shape of the user's foot, specifically, the position of the arch, and then the position of the arch member is gradually shifted and fixed at the position corresponding to the center point, so that shock transferred to the arch of the user's foot can be efficiently absorbed (Ha, Col 4, lines 45-51)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhou in order to incorporate the at least one element being controlled to move horizontally relative to the ground and within the shoe, within a horizontal two-dimensional plane of the sole, wherein the forces acting on the wearer’s foot and lower limb can be adjusted by horizontal movement of the at least one element in its entirety as taught by Ha in order to incorporate forward and backward movement of the least one element so as to better absorb shock transferred to the arch of the user's foot (Ha, Col 4, lines 45-51).

Regarding claim 21, Zhou in view of Ha teaches 
A method according to claim 20, wherein the measuring is performed using the robotic shoe to measure pressure signals generated by a plurality of sensors in an insole device of the shoe during the subject's ambulation or standing pose (Zhou, Paragraph [0055], Figures 1, 2, 8).

Regarding claim 23, Zhou in view of Ha teaches 
A method according to claim 20, wherein the at least one sensor is an inertial measurement unit, adapted to be carried by the wearer of the shoe in a location which enables measurement of the motion in the pelvic or other lower body region of the wearer (Zhou, Paragraph [0069]).

Regarding claim 24, Zhou in view of Ha teaches 
A method according to claim 20, wherein the at least one element comprises at least one moveable physical protrusion that defines the position of the ground reaction force of the subject's foot (the supporting rod passes through the sole plate 2 and the fixed plate 31 through the first through hole 21 and second through hole 312 (Zhou, Paragraph [0061]); the base plate with one end contacting the ground is provided with a pressure sensor 3351 (Zhou, Paragraph [0062])).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ha as applied to claim 2 above, and further in view of Ashcroft (US-20150351493-A1, previously presented).

Regarding claim 5, Zhou in view of Ha teaches 
A robotic shoe according to claim 2.

However, Zhou fails to explicitly disclose that the pressure distribution pattern comprises the center of pressure of the foot. Ashcroft discloses a system for determining pressure distribution of the foot, wherein Ashcroft further discloses that the pressure distribution pattern comprises the center of pressure of the foot (This may be achieved, for example, by using the raw pressure distribution data at each time step to estimate a center of pressure for that time step, and then generating a vector using the centre of pressure data for each time step to provide the center of pressure vector for a footstrike for an individual athlete (Ashcroft, Paragraph [0210])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha so as to incorporate that the pressure distribution pattern comprises the center of pressure of the foot as taught by Ashcroft so as to allow for customization of footwear specific to the user (As with the distributed pressure data, the center of pressure data can differ greatly for different athletes and can therefore provide valuable differentiating information to allow for the customization of the footwear for a specific athlete (Ashcroft, Paragraph [0210])).

Regarding claim 13, Zhou in view of Ha teaches 
A robotic shoe according to claim 2.

However, Zhou fails to explicitly disclose that the positions of the pressure sensors are arranged such as to provide a measure of the foot center of pressure. Ashcroft discloses that the positions of pressure sensors are arranged such as to provide a measure of the foot center of pressure (Ashcroft, Paragraph [0210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha so as to incorporate that the positions of pressure sensors are arranged such as to provide a measure of the foot center of pressure as taught by Ashcroft so as to allow for customization of footwear specific to the user (Ashcroft, Paragraph [0210]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ha as applied to claim 1 above, and further in view of Czaja (US-20160375346-A1, previously presented).

Regarding claim 8, Zhou in view of Ha teaches 
A robotic shoe according to claim 1, having an output device for the wearer’s walking pattern such that clinically relevant features of the wearer’s gait can be determined (the pressure signal collection module 201 for collecting the sole pressure signal and transmits the signal to the computer module, an acceleration signal collecting module 202, for collecting the acceleration signal and transmits the signal to the computer module (Zhou, Paragraph [0071])), 

However, Zhou fails to explicitly disclose that the output device displays the wearer's walking pattern. Czaja discloses systems and methods for determining a user’s gait, wherein Czaja further discloses having an output device displaying the wearer's walking pattern, such that clinically relevant features of the wearer's gait can be determined (This map, together with the graphical and numerical parameters of the run may be displayed on the remote computer or viewed on the user smart-phone (Czaja, Paragraph [0075])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha so as to incorporate the output device having a display as taught by Czaja so as to allow for a visual representation of graphical and numerical parameters of the run of the user (Czaja, Paragraph [0075]).

Claim(s) 14-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ha as applied to claim 1 (claims 14-16) and claims 20 (claim 25) above, and further in view of Connor (US-20160338644-A1, previously presented).

Regarding claim 14, Zhou in view of Ha teaches 
A robotic shoe according to claim 1. 

However, Zhou fails to explicitly disclose that the sole may comprise a smart material responsive to external stimuli and the at least one element may be a region of the sole activated by an external stimulus. Connor discloses a system for determining gait parameters, wherein Connors further discloses that a sole may comprise a smart material responsive to external stimuli and the at least one element may be a region of the sole activated by an external stimulus (In an example, one or more actuators can adjust the fit and/or elasticity of a garment containing energy pathways in order to improve its ability to measure joint motion and/or configuration (Connors, Paragraph [0198]); energy pathways which measure the motion and/or configuration of one or more body joints can be incorporated into an article of clothing or clothing accessory selected from the group consisting of:…insole (Paragraph [0232])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha so as to incorporate that the sole may comprise a smart material responsive to external stimuli and the at least one element may be a region of the sole activated by an external stimulus as taught by Connor so as to allow for improved measuring of joint motion and configuration (Connor, Paragraph [0198]), as well as allow for gait analysis and fall prevention/detection (this invention can be used for diagnostic and therapy-evaluation purposes including: range of motion assessment, gait analysis, biomechanical analysis, posture evaluation and correction, ergonomic assessment, fall prevention and detection, spinal motion assessment, rehabilitation assessment, biofeedback, pulse monitoring, respiratory function assessment, plethysmography, cardiac function monitoring, orthopedic therapy, physical therapy, orthotic design and fitting, and pronation analysis (Connor, Paragraph [0200])).

Regarding claim 15, Zhou in view of Ha and Connors teaches 
A robotic shoe according to claim 14.

However, Zhou fails to explicitly disclose that the smart material is activated by applied electrical voltage. Connors discloses that the smart material is activated by applied electrical voltage (In an example, this invention can further comprise one or more actuators selected from the group consisting of: brushless DC motor, brush-type DC motor, electric motor, electromagnetic actuator, induction motor, MEMS actuator, piezoelectric actuator (Connors, Paragraph [0198])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha and Connors so as to incorporate that the smart material is activated by applied electrical voltage as taught by Connor so as to allow for improved measuring of joint motion and configuration (Connor, Paragraph [0198]), as well as allow for gait analysis and fall prevention/detection (Connor, Paragraph [0200]).

Regarding claim 16, Zhou in view of Ha and Connors teaches 
A robotic shoe according to claim 14.

However, Zhou fails to explicitly disclose that the smart material is polarized. Connors discloses that the smart material is polarized (In an example, movement of a body joint changes the polarization of light energy transmitted through redundant electromagnetic energy pathways spanning that joint and these changes are used to measure the motion and/or configuration of the body joint (Connors, Paragraph [0227])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha and Connors so as to incorporate hat the smart material is polarized as taught by Connor so as to allow for improved measuring of joint motion and configuration (Connor, Paragraph [0198]), as well as allow for gait analysis and fall prevention/detection (Connor, Paragraph [0200]).

Regarding claim 25, Zhou in view of Ha teaches 
A method according to claim 20, wherein the at least one element is a region of the sole of the shoe (Zhou, Paragraph [0063]). 

However, Zhou fails to explicitly disclose that the sole being constructed of a smart material whose stiffness is controllable by an external stimulus. Connors discloses a sole being constructed of a smart material whose stiffness is controllable by an external stimulus (Paragraphs [0198], [0232]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic shoe of Zhou in view of Ha so as to incorporate that the sole being constructed of a smart material whose stiffness is controllable by an external stimulus as taught by Connor so as to allow for improved measuring of joint motion and configuration (Connor, Paragraph [0198]), as well as allow for gait analysis and fall prevention/detection (Connor, Paragraph [0200]).

Allowable Subject Matter
Claims 11 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Zhou in view of Ha, which teaches 
A robotic shoe, comprising: 
at least one sensor whose output provides information regarding the gait of a wearer of the shoe (the base plate with one end contacting the ground is provided with a pressure sensor 3351 (Translated Zhou, Paragraph [0062], Figure 8)); 
a control system adapted to receive output signals from the at least one sensor, and to process the signals in real time to provide a dynamic representation of the wearer's walking pattern (the pressure sensor 3351 is used to acquire the pressure signal to the controller 4 for processing the pressure signal (Zhou, Paragraph [0062]); by signal processing, a feature value extracting and pattern recognition, pose state judging out of human body (Zhou, Paragraph [0077]); At the same time, the position sensor in the control system for detecting location information of human body motion moment (Zhou, Paragraph [0038])), and 
at least one element mounted on the sole of the shoe, providing ground contact for the shoe (adjusting mechanism of rehabilitation shoe mainly fast adjusting posture of the sole plate by mechanical transmission means (Zhou, Paragraph [0063])), the at least one element being controlled to move horizontally relative to the ground and within the shoe, within a horizontal two-dimensional plane of the sole (the arch member 20 can shift within the first shift groove 11 along the first screw bar 13 (Ha, Col 5, lines 39-40)) according to output signals received from the control system, such that the forces acting on the wearer's foot and lower limb can be adjusted in real time according to the wearer's walking pattern (rehabilitation of the shoe by the controller according to the position state of the sole use of pressure sensor detects, controls driving states of the motor adjusting mechanism (Zhou, Paragraph [0064]); by signal processing, a feature value extracting and pattern recognition, pose state judging out of human body and quickly sends control signal to the drive module, a drive motor so as to drive the adjusting mechanism of rehabilitation shoe quickly adjusts the posture of the sole plate, which effectively prevents people from tumbling (Zhou, Paragraph [0077]); At the same time, the position sensor in the control system for detecting location information of human body motion moment (Zhou, Paragraph [0038]));
wherein at least one degree of freedom of motion is provided by fore and aft motion of the at least one element (wherein the entire rehabilitation shoe of Zhou is physically capable of being moved forwards and backwards, reading on fore and aft motion of the element comprised within the shoe), and another degree of freedom of motion is provided by rotation of an element around a pivot axis offset from the center of rotation of that element (wherein the entire shoe of Zhou is physically capable of being rotated about a pivot axis offset from the center of rotation of one of the elements, reading on rotation of the element comprised within the shoe)

However, Zhou in view of Ha fails to explicitly disclose the robotic shoe further comprising a pair of linear rails for each of the at least one element, along which each element can move fore and aft (claim 11), and a worm gear on each side of each element, the worm gears meshing with a geared wheel attached to each element (claim 12), in which without the benefit of hindsight, would not be obvious to incorporate into Zhou in view of Ha. Thus claims 11 and 12 are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action are not considered to be persuasive.
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments regarding that Zhou in view of DiBenedetto (previously presented) fails to teach the amended limitation “by horizontal movement of the at least one element in its entirety”, Zhou is instead modified by Ha (US-8458930-B2) so as to teach the amended limitation (the arch member 20 can shift within the first shift groove 11 along the first screw bar 13 (Ha, Col 5, lines 39-40)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791